DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 16-22, 24, and 25 are pending. Claims 13-15 and 23 have been canceled.
The foreign priority document JP 2019-202291 filed on November 07, 2019 has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, 16-19, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2019/0094690) in view of Kaneko et al. (JP 2007-297590, with citations from the English equivalent US 2007/0231738).
With regard to claim 1, Hatakeyama et al. teach a resist composition comprising a base polymer containing an iodized polymer and an acid generator containing a sulfonium and/or iodonium salt of iodized benzene ring-containing fluorosulfonic acid (abstract).
The base polymer containing an iodized polymer may be the Polymer 1:

    PNG
    media_image1.png
    194
    416
    media_image1.png
    Greyscale
(par.0136).
The second repeating unit of the Polymer 1 is a repeating unit (ii) having an aromatic substituent in claim 1, and the first repeating unit of the Polymer 1 is a repeating unit (i) having an acid labile group, and being represented by the general formula (a1) in claim 1, wherein R1 is a methyl group and X is a 1-methylcyclopentyl group.
Hatakeyama et al. further teach that the acid generator containing a sulfonium and/or iodonium salt of iodized benzene ring-containing fluorosulfonic acid may have anions of formulas:

    PNG
    media_image2.png
    330
    193
    media_image2.png
    Greyscale
 , 
    PNG
    media_image3.png
    282
    243
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    152
    188
    media_image4.png
    Greyscale
 , and 
    PNG
    media_image5.png
    168
    214
    media_image5.png
    Greyscale
 (par.0058).
The examples of cations are provided in par.0056.
Hatakeyama et al. do not specifically teach a photo-acid generator (B) in claim 1.
However, it would have been obvious to one of ordinary skill in the art to obtain the photo-acid generator in claim 1 because Hatakayema et al. teach the anions and the cations of the sulfonium and/or iodonium salt of iodized benzene ring-containing fluorosulfonic acid.
A salt comprising an anion above and a cation in par.0056 of Hatakeyama et al. is a photoacid-generator (B) of formula (B-1) wherein n=1, B1 and B2 are hydrogen atoms, W1 is a cyclic divalent hydrocarbon with 6 carbon atoms and having I atoms, and W2 is a monovalent cyclic hydrocarbon group with 5-10 carbon atoms and no heteroatoms.
The cations in par.0056 of Hatakeyama et al. meet the limitations for cations M+ in claim 1.
The resist composition comprises an organic solvent (par.0103).
Hatakeyama et al. further teach that the resist composition may comprise a water repellency improver, such as a polymer with 1,1,1,3,3,3-hexafluoro-2-propanol of Kaneko et al. (JP 2007-297590) (par.0124), but fail to specifically teach the fluorine-containing resin (D).
Kaneko et al. teach a polymer with a repeating unit of formula: 

    PNG
    media_image6.png
    152
    140
    media_image6.png
    Greyscale
 (abstract, par.0022), wherein R3 may be a hydrogen atom or a methyl group (par.0024), R1 and R2 are hydrogen atoms or alkyl groups (par.0023), and X1 may be a -C(=O)-O- group (par.0026).
Examples of polymer comprising the repeating unit above are shown in par.0267-0276 of Kaneko et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a polymer of Kaneko et al. as water repellency improver in the resist composition of Hatakeyama et al.
	The polymer comprising the repeating unit above is equivalent to a component (D) comprising a repeating unit of formula (D-1), wherein RA is hydrogen or methyl, R51 and R52 are hydrogen or a straight, branched or cyclic C1-10 alkyl or fluoroalkyl groups, R53 is a single bond, and R54 is a hydrogen atom.
Therefore, the resist composition of Hatakeyama modified by Kaneko is equivalent to the resist composition in claim 1.
With regard to claim 4, sulfonium and/or iodonium salt having an anion of formula:
 
    PNG
    media_image7.png
    174
    186
    media_image7.png
    Greyscale
meets the limitations for a photo-acid generator (B) of formula (B-1) wherein W2 is a polycyclic hydrocarbon group with 10 carbon atoms.
With regard to claims 7 and 10, a sulfonium and/or iodonium salt having an anion selected from the ones above meets the limitations for a photo-acid generator (B) of formula (B-1) wherein Rf is a group of formula (Rf-1).
With regard to claim 16, Hatakeyama et al. teach a process comprising the steps of:
-coating the resist composition onto a substrate and pre-baking to form a resist film;
-exposing the high-energy radiation; and 
-developing the exposed film with a developer (par.0127-0129).
With regard to claim 17, Hatakeyama et al. teach that the high-energy radiation may be KrF excimer laser or ArF excimer laser (par.0129).
With regard to claims 18 and 19, Hatakeyama et al. teach that the water repellency improver is added for topcoatless immersion lithography (par.0124).
This implies an immersion lithography process, wherein the immersion liquid is water (a liquid with a refractive index of 1.0).
With regard to claim 22, Hatakeyama et al. teach that the high-energy radiation may be electron beam (EB)(par.0128-0129).
With regard to claim 24, Hatakeyama et al. teach that the acid generator is used in an amount of 20 parts by weights per 100 parts by weight of polymer (see Table 1 in par.0147). This amount is within the claimed range.
With regard to claim 25, Hatakeyama et al. teach that the water repellency improver is used in an amount of preferably 0.5 to 10 parts by weight per 100 parts by weight of the base polymer (par.0124). 

Allowable Subject Matter
Claims 2, 3, 5, 6, 8, 9, 11, 12, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Hatakeyama et al. (US 2019/0094690) fail to teach the resist composition in claims 2 and 3.
There are no prior art teachings that would motivate one of ordinary skill to modify Hatakeyama et al. and obtain the resist composition in claims 2 and 3 of the instant application.
Hatakeyama et al. teach that the water repellency improver is added for topcoatless immersion lithography (par.0124). Therefore, one of ordinary skill in the art would not be motivated to use a protective film as required in claims 20 and 21.

Response to Arguments
Applicant’s arguments with respect to claims 1-12, 16-22, 24, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that the rejection of claims 1-12 and 16-22 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2018/0004087) in view of Fujiwara et al. (US 2018/0088464) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1, 4, 7, 10, 16-19, 22, 24, and 25 are shown in paragraphs 4 and 5 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722